 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDCombustion Engineering,Inc. Saginaw DivisionandBricklayers,Masons and Plasterers'Union-LocalNo. 7, Saginaw,Michigan,Bricklayers,Masonsand Plasterers'InternationalUnion of America,AFL-CIO. Case 7-CA-7276June 30, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND ZAGORIAUpona charge filed by Bricklayers,Masons andPlasterers'Union-Local No.7, Saginaw,Michigan,Bricklayers,Masons and Plasterers'InternationalUnion of America,AFL-CIO,herein called theUnion,the General Counsel for the National LaborRelationsBoard,by the Regional Director forRegion 7, issued a complaint dated April22, 1969,againstCombustionEngineering,Inc.,SaginawDivision,herein called Respondent,alleging that theRespondent had engaged in and was engaging inunfair labor practices within the meaning of Section8(a)(5) and(1)and Section 2(6) and(7)of theNational Labor Relations Act, as amended.Copiesof the charge and complaint and notice of hearingwere duly served on the Respondent and the Union.With respect to the unfair labor practices, thecomplaint alleges, in substance,that on February11,1969, theRegionalDirector forRegion 7certified the Union as the collective-bargaining agentof the Respondent'semployees in the unit foundappropriate,'and that,on or about February 11,1969,and thereafter, the Respondent failed andrefused to recognize and bargain with the Union assuchexclusivebargaining representative of theemployees in the certified unit at the Respondent'splant,although the Union has requested and isrequesting Respondent to do so.On May 5, 1969,theRespondent filed its answer to the complaint,denying the commission of the unfair labor practicesalleged and presenting its affirmative defense to theallegations.On May 9, 1969, the General Counsel filed withthe Board a Motion to Transfer Case to the Boardand Motion for Summary Judgment, submitting, ineffect, that the Respondent'sanswer,including itsaffirmative defenses, raise no issues which have notor could not have been litigated in the priorrepresentationcase;thattheoperativefactsadmitted or affirmatively pleaded suffice to establishthe violations alleged in the complaint;and that,therefore,the Board should grant his Motion forSummary Judgment, and issue a Decision andOrder finding the violations alleged and remedyingthe unfair labor practices so found. Thereafter, onMay 13, 1969, the Board issued an OrderTransferring the Proceeding to the Board and a'Case 7-RM-655,not printedin NLRBvolumesNotice to Show Cause,on or before May 26, 1969,why the General Counsel'sMotion for SummaryJudgment should not be granted.On May 26, 1969,theRespondent filed an opposition to the GeneralCounsel'sMotion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case,the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its opposition to the General Counsel'sMotionfor Summary Judgment, the Respondent contendsthat the certified unit is inappropriate and that it isentitled to a hearing in order to introduce "newlydiscoveredand previously unavailable evidence"bearing on this issue.Such evidence consists of (1)the opinions expressed by an arbitrator in resolvingthedispute between the Union and the UnitedSteelworkers of America,AFL-CIO,'under theAFL-CIO No-Raiding Pact machinery,and (2)evidencediscoveredduringthecourseofa"tangently related"investigationbearingon the"past relationship between bricklayer employees andrepresentation by Steelworkers Union. . . . "It isnot alleged that the arbitrator's opinions were basedon evidence which was not or could not have beenpresented to the Board at the representation hearing.The evidence Respondent may have uncovered in thecourse of its subsequent investigation has not beenidentified;nor has Respondent asserted that suchevidence,whatever it may be,could not have beendiscovered by diligent preparation for the hearing inrepresentationCase 7-RM-655 or that it wouldrequire a different result.Thus, Respondent has notsatisfied the requirements of Section 102.48(d)(1) oftheBoard'sRules and Regulations,Series 8, asamended.Accordingly,itisnot entitled to anadditional hearing on the representation issues.The record before us establishes that onDecember 1, 1967, the Regional Director issued hisDecision and Direction of Election,finding,interalia,that a unit of bricklayers at Respondent'sSaginaw,Michigan,locationwas appropriate.Thereafter,on December 9, 1968, while a RequestforReview of the Regional Director'sDecision waspending before the Board,Respondent moved theBoard to remand the representation matter to theRegional Director"in view of new factors." Thatmotion was denied by the Board on January 15,1969. Thereafter,an election was conducted amongthe bricklayer employees at Respondent'sSaginaw,Michigan, location, under the supervision of theRegional Director for Region 7. The tally of ballotsshowed that the Union received a majority of the'Intervenor in the representation case.177 NLRB No. 34 COMBUSTION ENGINEERING, INC.valid votes cast. On January 24, 1969, Respondentfiled objections with the Regional Director,alleging,interalia,that the Board's failure to grant its earliermotion constituted prejudicial error. On February11,1969,theRegionalDirectorissuedaSupplementalDecisiononObjectionsandCertificationofRepresentative,overrulingtheRespondent's objectionsin totoand certifying theUnion as the exclusive bargaining representative ofRespondent's bricklayer employees at its Saginaw,Michigan, location.Thereafter,by letters datedJanuary 28, February 21, and March 20, 1969, theUnion requested and is requesting the Respondenttobargain collectivelywith it as the exclusivecollective-bargaining representative of the employeesin the unit described above.In responseto theserequests, Respondent has, by letters dated February11 and 28, 1969, refused and continues to refuse torecognize or bargain with the Union.As all materialissueshavepreviouslybeendecided by the Board, or stand admitted by thefailureof the Respondent to deny theessentialallegations of the General Counsel's motion, thereare no matters requiring a hearing before a TrialExaminer.We find no basis for entertaining theRespondent's unit contention.It is wellestablishedthat in the absence of newly discovered or previouslyunavailable evidence, a respondent is not entitled torelitigatein an8(a)(5) proceedingissueswhich wereor could have been raised in a related representationproceeding.' Accordingly, General Counsel's motionfor summary judgment is granted. On the basis ofthe record before it, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTAtallmaterialtimesherein,CombustionEngineering,Inc., Saginaw Division,has maintaineditsonly officeand place of businessat 601 NorthWashington in the city of Saginaw, and State ofMichigan,and is engaged in the manufacture, sale,and distribution of utility and industrial equipment,and related products.During the past year,Respondent, in the course and conduct of itsbusiness operations,purchased and caused to bedelivered to its Saginaw plant,steel and other goodsand materials valued in excess of $6,500,000, ofwhich goods and materials valued in excess of $6million were transported and delivered to its plant inSaginaw,Michigan, directly from points locatedoutside the State of Michigan.During the sameperiod,Respondent had sales and performed servicesvalued in excess of $11 millionof whichsales andservices valued in excess of $10 million were madeto and performed in locations outside the State ofMichigan.'Pittsburgh Plate Glass Company v.N.L.R.B.,313 U.S. 146.303We find,on the basis of the foregoing,that theRespondent is, and has been at all times materialherein,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act,and thatitwill effectuate the policiesof the Actto assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDBricklayers,Masons and Plasterers' Union-LocalNo. 7, Saginaw, Michigan, Bricklayers, Masons andPlasterers'InternationalUnionofAmerica,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitAt all times material herein, the followingemployees of the Respondent have constituted a unitappropriate for collective bargaining within themeaning ofthe Act:All bricklayers employed by the Employer at its601 N. Washington, Saginaw, Michigan, location,excludingallotheremployees,officeclericalemployees, professional employees, guards andsupervisors as defined in the Act.2. The certificationBetween January 23 and February 5, 1969, amajority of the employees of the Respondent in saidunit, in a mail-ballot election conducted under thesupervision of the Regional Director for Region 7,designatedtheUnion as their representative for thepurposeofcollectivebargainingwiththeRespondent.On February 11, 1969, theRegionalDirector for Region 7 certified the Union as thecollective-bargaining representative of the employeesin said unit,and the Union continues to be suchrepresentative.B. The Request To Bargain and theRespondent's RefusalCommencing on or about February 11, 1969, andcontinuing to date, the Union has requested and isrequesting the Respondent to bargaincollectivelywithitastheexclusivecollective-bargainingrepresentativeofalltheemployees in theabove-described unit. Since on or about February11, 1969, and continuing to date, the Respondentdidrefuseand continues to refuse to bargaincollectivelywiththeUnion as the exclusivecollective-bargainingrepresentativeofalltheemployees in said unit.We find that the Unionhas been at all times sinceFebruary 11, 1969, and now is the exclusive 304DECISIONSOF NATIONALLABOR RELATIONS BOARDbargainingrepresentative of all the employees in theabove-described unit within the meaning of Section9(a) of the Act. We further find that the Respondenthas sinceon or about February 11, 1969, refused tobargain collectively with the Union as the exclusivebargaining representative of its employees in theappropriate unit and that, by such refusal, theRespondent has engaged in andis engagingin unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of the Respondent set forthin sectionIII,above,occurringinconnectionwith itsoperations as described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and(1) of the Act,we shall order that itceaseand desist therefrom and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and,ifan understanding is reached.embodysuch understanding in a signed agreement.In orderto insure that the employees in the appropriate unitwillbeaccorded the services of their electedbargaining agent for the period provided by law, weshallconstrue the initial year of certification asbeginning on the date the Respondent commences tobargain in good faith with the Union as therecognizedbargainingrepresentativeintheappropriate unit.SeeMar-Jac Poultry Company,Inc.,136NLRB 785;Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d600 (C.A. 5), cert.denied379 U.S.817;BurnettConstructionCompany,149NLRB 1419, 1421,enfd.350 F.2d 57 (C.A. 10).Conclusions of Law1.CombustionEngineering,Inc.,SaginawDivision,isan employer engaged in commercewithin themeaning ofSection 2(6) and (7) of theAct.2.Bricklayers,MasonsandPlasterers'Union-LocalNo.7,Saginaw,Michigan,Bricklayers,Masons and Plasterers' InternationalUnionofAmerica,AFL-CIO, is a labororganizationwithin themeaning ofSection 2(5) ofthe Act.3.All bricklayers employed by the Employer atits601NorthWashington,Saginaw,Michigan,location, but excluding all other employees, officeclerical employees, professional employees, guardsand supervisors within the meaning of the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since February 11, 1969, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaidappropriateunitforthepurpose ofcollective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about February 11, 1969, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclusivebargaining representative of all the employees of theRespondent in the aforesaid appropriate unit, theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterferingwith,restraining,and coercing, itsemployees in the exercise of the rights guaranteedthem in Section 7 of the Act, and has therebyengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelations Board hereby orders that the Respondent,Combustion Engineering, Inc., Saginaw Division,Saginaw,Michigan, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment, with Bricklayers, MasonsandPlasterers'Union-LocalNo. 7, Saginaw,Michigan,Bricklayers,Masons and Plasterers'InternationalUnion of America, AFL-CIO, as theexclusivebargainingrepresentative of its employeesin the unit found appropriate above.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which theBoardfinds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the appropriate unit with respect torates of pay,wages,hours, and other terms andconditions of employment, and, if an understandingis reached, embody such understanding in a signedagreement. The appropriateunit is: COMBUSTION ENGINEERING, INC.All bricklayers employed by the Employer at its601 N. Washington, Saginaw, Michigan, location,but excluding all other employees, office clericalemployees, professional employees, guards andsupervisors within the meaning of the Act.(b)Post at its Saginaw,Michigan, place ofbusiness,copiesof the attached notice marked"Appendix."'Copies of said notice, on formsprovided by the Regional Director for Region 7,afterbeingduly signed by the Respondent'srepresentative, shall be posted by the Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswherenoticestoemployeesarecustomarilyposted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by any othermaterial.(c)Notify said Regional Director for Region 7, inwriting,within 10 days from the date of thisDecision, what steps the Respondent has taken tocomply herewith.'In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder"thewords "a Decreee of the United States Court of AppealsEnforcing an Order."APPENDIXNOTICE TO ALLEMPLOYEESPursuantto theDecision and Orderof TheNationalLaborRelations Board and in order to effectuate thepolicies of the NationalLaborRelations Act as amended,305we hereby notify our employees that:WE WILL NOT refuse to bargain collectively withBricklayers,Masons and Plasterers' Union-Local No.7,Saginaw,Michigan,Bricklayers,Masons andPlasterers' International Union of America, AFL-CIO,as the exclusive representative of the employees in thebargaining unitdescribed below.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WEWILL,uponrequest,bargainwith theabove-named Union as the exclusive representative ofallour employees in the bargaining unit describedbelow with respect to rates of pay, wages, hours, andother terms and conditions of employment,and, if anunderstanding is reached, embody such understandingin a signed agreement.The bargaining unit is:All bricklayers employed by the Employer at its 601N.Washington, Saginaw,Michigan, location, butexcludingallotheremployees,officeclericalemployees,professionalemployees,guardsandsupervisors within the meaning ofthe Act.DatedByCOMBUSTIONENGINEERING,INC. SAGINAWDIVISION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board'sRegionalOffice,500 BookBuilding, 1249Washington Boulevard, Detroit,Michigan48226, Telephone 313-226-3200.